Exhibit 10.21.2

Sean Erickson
19586 E. Geddes Place
Centennial, CO 80016


Amendment No. 1 to Amended Management Employment Agreement


Dear Sean,
This Amendment No. 1 to the Amended Management Employment Agreement dated
January 25, 2013 is entered into by and between Sitel Operating Corporation (the
“Company” or “SITEL”) and you effective September 1, 2013 (“Amendment Effective
Date”). The following provisions of Exhibit A to the Amended Management
Employment Agreement are amended as follows:
Position: Executive Vice President, Chief Global Markets and Infrastructure
Officer
Base Salary: $360,000 per year


MIP Target: 100% of Base Salary


All other terms of the Amended Management Employment Agreement remain unchanged
and in full force and effect.
Sincerely,


                    


Sitel Operating Corporation








/s/ Dagoberto Quintana                
Dagoberto Quintana
Chief Executive Officer


I agree to the foregoing Amendment No. 1 to the Amended Management Employment
Agreement. I accept continued employment with SITEL on these terms and
conditions.


/s/ Sean Erickson                
Sean Erickson





